Citation Nr: 0017496	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of right mid and lower lobe resection due to bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and father 


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was the subject of a July 1997 hearing before the 
undersigned Board member, and was the subject of a Board 
remand dated in October 1997.


REMAND

In its October 1997 remand, the Board directed that the 
claims folder and a separate copy of this remand must be made 
a available to the examiner for review for a VA examination 
ordered for the purpose of evaluating the veteran's service-
connected pulmonary disability.  On the original report of a 
December 1998 VA examination is the handwritten statement 
"C-file was not available for review."  Included in the 
claims file but not mentioned by the examiner are a report of 
a July 1998 VA examination that included pulmonary findings, 
complaints, and diagnoses;  and records of private and VA 
pulmonary treatment from the 1980's and 1990's.  Thus, it 
appears that the December 1998 examiner had before him less 
than complete medical information as a result of the claims 
file being unavailable for review.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) held as follows:

We hold further that a remand by this 
Court or the Board imposes upon the 
Secretary of Veterans Affairs a 
concomitant duty to ensure compliance 
with the terms of the remand, either 
personally or as "the head of the 
Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those agencies of 
the VA responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for bronchiectasis since 1998.  
The RO should secure the necessary 
releases to obtain all pertinent records 
for association with the claims file.

2.  The veteran should be afforded an 
additional examination by a pulmonary 
specialist.  The claims folder and a 
separate copy of this remand must be made 
available to the physician for review 
before the examination.  All indicated 
diagnostic studies should be 
accomplished.  A detailed report of all 
test results should be included with the 
examination report.  

The examination report should also 
include a narrative detailing the extent, 
frequency and duration of symptomatology, 
as reported by the veteran.  The 
physician should then provide a narrative 
of objective examination findings, 
indicating the presence or absence of the 
following: paroxysmal cough; purulent 
and/or fetid expectoration; associated 
anorexia; emphysema;  weight loss; 
anemia; pulmonary hemorrhages; dyspnea; 
hemoptysis; cyanosis or other general 
health impairment.  It is important to 
explore what, if any, medication is taken 
for bronchiectasis, specifically to 
include antibiotics, and the frequency 
and duration of use.  

Based on the veteran's complaints and the 
objective examination findings, the 
examiner should identify all existing 
respiratory disorders.  If any 
respiratory disorders, including chronic 
obstructive pulmonary disease, are 
identified in addition to the veteran's 
service-connected bronchiectasis, the 
examiner should review the veteran's in-
service and post-service medical records 
and express an opinion as to whether any 
additional respiratory disorder is 
related to bronchiectasis by causation or 
aggravation.  If it is concluded that 
there is no relationship between 
bronchiectasis and any other respiratory 
disorder, the examiner should then 
specify, insofar as possible, which of 
the above symptoms and findings are 
attributable solely to the veteran's 
service-connected bronchiectasis, and 
further identify the frequency and 
duration of episodes of infection and 
required use of antibiotics attributable 
solely to the veteran's bronchiectasis.  
The rationale for all conclusions should 
be provided.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 
   
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that all necessary 
development has been accomplished.  The 
RO should then reevaluate the veteran's 
claim for an increased rating under a 
broad interpretation of all applicable 
regulations, consistent with 38 C.F.R. 
§§ 4.3 and 4.7 and with consideration of 
all potentially applicable Diagnostic 
Codes consistent with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As 
discussed in the Board's October 1997 
remand, the RO should consider the 
respiratory disorders rating criteria in 
effect prior to and as of October 7, 
1996.  For a more recent directive 
regarding proper methodology in 
determining which regulations to apply 
for which time frames, see VAOPGCPREC 3-
2000.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




